Additional Footnotes (1) Benjamin R. Jacobson is signing this Form 4: (a) on behalf of himself, (b) as the President and controlling shareholder of JPAF, Inc., which is the general partner of JPAF Limited Partnership, which is the general partner of JP Acquisition Fund II, L.P. ("JPAF II"); (c) as the managing partner of Jacobson Partners, which is the sole member of JPAF III LLC, which is the general partner of JP Acquisition Fund III, L.P. ("JPAF III"); and (d) as the designated filer and attorney-in-fact for each of Michael J. Fuchs, HVS Boxers LLC, Amcito Partners, L.P., Amcito G.P., Judith A. Little, Gregory S. Little, Jacqueline P. Little, Brandywine Managers, LLC, David C. Patterson, Nathan Gantcher, Gerald L. Parsky, Paul V. Hoagland, Barcam Holdings, Inc., Bernard Matte, Raymond P. Barbrick, Harrison R. Horan, Walter E. Cisowski, Timothy Whelan, John and Beverly Dickerson, Geraldine Ann Cachat, Jamie L. Goldberg, Trust FBO Nicolas Karlson, and Trust U/A/D 12/21/87 FBO Sara Katherine Jacobson. (2) Benjamin R. Jacobson is a director of the issuer. Each of JPAF II, JPAF Limited Partnership, JPAF, Inc., JPAF III, JPAF III LLC, Jacobson Partners and Benjamin R. Jacobson are, or may be deemed to be, 10% beneficial owners of the issuer's Common Stock under Section 13(d). In addition, each of Benjamin R. Jacobson, JPAF II, JPAF Limited Partnership, JPAF, Inc., JPAF III, JPAF III LLC, Jacobson Partners, Michael J. Fuchs, HVS Boxers LLC, Amcito Partners, L.P., Amcito G.P., Judith A. Little, Gregory S. Little, Jacqueline P. Little, Brandywine Managers, LLC, David C. Patterson, Nathan Gantcher, Gerald L. Parsky, Paul V. Hoagland, Barcam Holdings, Inc., Bernard Matte, Raymond P. Barbrick, Harrison R. Horan, Walter E. Cisowski, Timothy Whelan, John and Beverly Dickerson, Geraldine Ann Cachat, Jamie L. Goldberg, Trust FBO Nicolas Karlson, and Trust U/A/D 12/21/87 FBO Sara Katherine Jacobson is a member of a Section 13(d) group (the "Group") that owns more than 10% of the issuer's outstanding common stock. (A) James J. Morgan, a director of the issuer, is also a partner of Jacobson Partners and a member of the group with Benjamin R. Jacobson and the other joint filers (listed on the attached page) for the purposes Section 13(d) of the Exchange Act. Mr. Morgan will be filing a separate Form 4 with the SEC in connection with the events that require this statement. (B) George A. Kellner, a director of the issuer, is also a member of the group with Benjamin R. Jacobson and the other joint filers (listed on the attached page) for the purposes Section 13(d) of the Exchange Act. Mr. Kellner will be filing a separate Form 4 with the SEC in connection with the events that require this statement. (C) This Form 4 amends a prior filing on Form 4, dated as of May 19, 2003, as amended on May 19, 2003 (the "Prior Filing"), to add securities acquired by Edmund Gaffney on May 16, 2003, which were erroneously not previously reported. (D) Benjamin R. Jacobson will be filing a separate Form 3 on behalf of the Jacobson Partners Profit Sharing Plan in connection with the event requiring this statement. Joint Filer Information* JP Acquisition Fund II, L.P. 595 Madison Avenue, Suite 3100 New York, NY 10022 JP Acquisition Fund III, L.P. 595 Madison Avenue, Suite 3100 New York, NY 10022 JPAF Limited Partnership 595 Madison Avenue, Suite 3100 New York, NY 10022 JPAF, Inc. 595 Madison Avenue, Suite 3100 New York, NY 10022 JPAF III LLC 595 Madison Avenue, Suite 3100 New York, NY 10022 Jacobson Partners 595 Madison Avenue, Suite 3100 New York, NY 10022 Michael J. Fuchs 9 West 57th Street New York, NY 10019 HVS Boxers LLC 9 West 57th Street New York, NY 10019 Judith A. Little 630 Fifth Avenue, Suite 2620 New York, NY 10111 Jacqueline P. Little 630 Fifth Avenue, Suite 2620 New York, NY 10111 Gregory S. Little 630 Fifth Avenue, Suite 2620 New York, NY 10111 Amcito G.P. 630 Fifth Avenue, Suite 2620 New York, NY 10111 Amcito Partners, L.P. 630 Fifth Avenue, Suite 2620 New York, NY 10111 Brandywine Managers, LLC 880 Third Avenue, 3rd Floor New York, NY 10022 David C. Patterson 880 Third Avenue, 3rd Floor New York, NY 10022 Nathan Gantcher Alpha Investment Management LLC 110 East 59th Street, 33rd Floor New York, NY 10022 Gerald L. Parsky Aurora Capital Group 10877 Wilshire Boulevard, Suite 2100 Los Angeles, CA 90024 Paul V. Hoagland c/o Friendly's Ice Cream Corp. 1855 Boston Road Wilbraham, MA 01095 Bernard Matte 3590 Avenue du Musee Montreal, Quebec, Canada H3G 2C7 Barcam Holdings, Inc. 3590 Avenue du Musee Montreal, Quebec, Canada H3G 2C7 Raymond P. Barbrick 28 Laurel Drive Willington, CT 06279 Harrison R. Horan 8523 Country Club Drive Franklin, WI 53132 Walter E. Cisowski 2211 Arnold Palmer Blvd.
